Citation Nr: 1722657	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  10-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to May 1983.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, that, in pertinent part, denied entitlement to service connection for degenerative disc disease of the lumbar spine and depression.  

In September 2012, the RO granted service connection for right ankle sprain.  As the Veteran has also contended that his back and psychiatric disabilities are related to his now-service-connected right ankle disability, the issues have been revised to reflect that contention.

With respect to the Veteran's claim for entitlement to service connection for a psychiatric disorder, the Board notes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Although one of the issues certified to the Board was for service connection for depression, the Veteran has also claimed entitlement to service connection for PTSD, and in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

These matters were previously before the Board in February 2012, November 2012, January 2014, December 2014, and June 2016, and were remanded on each occasion for additional development.

In his March 2010 substantive appeal (VA Form 9), the Veteran indicated that he wished to testify at a Board video-conference hearing before a Veterans Law Judge.  The Veteran was scheduled for a hearing in June 2011.  In June 2011, the Veteran's representative submitted a request to reschedule the hearing, and a July 2011 hearing was scheduled.  However, in July 2011, the Veteran's representative indicated that the Veteran would not be able to attend the hearing, and agreed to allow the Board to proceed with adjudication of the claims.  Thus, the Veteran's hearing request is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2016).


FINDINGS OF FACT

1.  The Veteran's back disorder was not manifest in service, or for many years after discharge from service, and the only medical opinion to address the etiology of the disorder weighs against the claim.

2.  The Veteran's back disorder was not caused by or aggravated by his service-connected right ankle disability, and the only medical opinion to address a relationship between the two disorders, if any, weighs against the claim.

3.  There is no competent evidence of record showing that the Veteran has ever been diagnosed with PTSD.

4.  Depression was not manifest in service, or for many years after discharge from service, and the only medical opinion to address the etiology of the disorder weighs against the claim.

5.  The Veteran's depression and any other acquired psychiatric disorder was not caused by or aggravated by his service-connected right ankle disability, and the only medical opinion to address a relationship between the two disorders, if any, weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder, to include as secondary to a right ankle disability, are not met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include depression and PTSD, to include as secondary to a right ankle disability, are not met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310 (a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310 (a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310 (b)). 

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303 (b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309 (a) (2016);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

The first requirement for any service connection claim is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back Disorder

The Veteran contends that his currently diagnosed back disorder is the result of injuries sustained during his period of service.  In the alternative, he contends that his back disorder is the result of his service-connected right ankle disability.  

The Veteran's service treatment records (STR's) show that in December 1979, he complained of low back pain.  An examination revealed negative objective findings, and an assessment of "muscle pain" was provided.  The Veteran's April 1983 Report of Medical Examination for separation noted a normal spine.  The Veteran reported no history of back pain.  Later in April 1983, the Veteran reported back pain following an altercation.  On examination, tenderness was noted in the lower back; x-ray findings were normal.  An assessment of "muscle strain" was provided.

Post-service VA treatment records dated March 1989 show normal lumbar spine x-rays following a fall from a balcony.  In January 2004, the Veteran was treated  for back pain after he reportedly fell flat on his back from a height of six feet.  Lumbar spine x-rays revealed "minimal degenerative changes" and an assessment of "resolving posttraumatic LBP" was given.  In April 2008, the Veteran reported a history of low back pain for a period of over 8 years.  The record shows ongoing treatment for low back pain.

In April 2012, the Veteran was afforded a VA C&P orthopedic examination, which included a physical examination of the Veteran and a review of the claims file.  The Veteran reported that he was kicked in the back in 1983 and that he went to the emergency room for it, but did not remember what happened.  He stated that he was sent back to duty but was not doing anything physical.  He reported hurting for a week or two.  The examining physician noted a diagnosis of degenerative joint disease (DJD) at L5-S1.  He opined that the Veteran had recovered from his December 1979 episode of low back pain, and that the Veteran's in-service direct trauma back injury of 1983 was "unlikely to result in DJD of the spine."  Noting that the Veteran's first post-service treatment for back pain was in 1998, the physician concluded that the Veteran's back condition is not associated with service.  An addendum VA opinion was obtained in March 2013, at which time the physician clarified that the Veteran's low back condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  

With regard to the Veteran's contention that his low back disorder is etiologically related to his service-connected right ankle disability, in March 2013, the VA physician opined that it is less likely than not that the Veteran's back disorder is proximately due to or the result of his service-connected right ankle disability.  He cited April 2012 C&P examination findings demonstrating a free range of motion and a functioning right ankle, opining that such a condition would not impose "additional stress on the low back;" thus, the ankle disability would not cause or aggravate the low back condition.  Furthermore, he stated that the Veteran's low back condition is compatible with his age.

The record reflects ongoing treatment for low back pain, but does not include any medical finding of an etiological relationship between the Veteran's current back disability and service.

The Board has considered the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim of entitlement to service connection for a back disability.  The Veteran's STR's show that he was treated for an acute episode of low back pain in December 1979, which resolved without further incident, as evidenced by findings at his April 1983 examination for separation from service.  Shortly thereafter, also in April 1983, the Veteran sustained a muscle strain.  There is no evidence supporting a finding that the Veteran experienced a chronic back disorder during service, and therefore, the Board finds that service connection is not warranted under 38 C.F.R. § 3.303(b).     

Arthritis is identified as a chronic disease under 38 C.F.R. § 3.309 (a).  The Veteran has been diagnosed with degenerative joint disease, which is a form of arthritis, and therefore 38 C.F.R. §§ 3.303 (b) and 3.307(a)(3) are applicable here.  Notwithstanding, there is no evidence supporting a finding that the Veteran's DJD was manifest to a degree of 10 percent within one year of discharge from service, and therefore service connection is not warranted on that basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).

As to entitlement to service connection based on continuity of symptomatology, there is no medical evidence of treatment for low back pain until March 1989, almost six years after service, when the Veteran fell from a balcony.  In January 2004, the Veteran was treated for back pain associated with a fall, but made no mention of ongoing complaints of back pain prior to that fall.  In April 2008, the Veteran reported an over eight year history of low back pain.  The sum of this medical evidence supports a finding that the Veteran did not experience continuing back disability dating from service, but rather experienced several traumas in the intervening years since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Significantly, the April 2012 VA examiner found that the direct trauma of 1983 is unlikely to have resulted in DJD of the spine.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In this case, the Board has considered the Veteran's contention that his back disorder, diagnosed as DJD, is related to his in-service episodes of low back pain, but finds that these contentions lack probative value, as competent medical evidence and not merely lay evidence alone, is required to establish a causal relationship between episodes of joint pain and arthritis, or in this case, DJD.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Competent medical evidence means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) (2016).  The Veteran has not been shown to possess education or professional experience in medicine generally, or orthopedics specifically.  As the Veteran is not demonstrated to have such expertise, his contention regarding the etiology of his DJD is not competent and has no probative value to support a finding that his DJD is related to back pain during service.  38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this case, the Board finds that the evidence does not support entitlement to service connection on a direct basis, or as secondary to service-connected right ankle disability.  There is no medical evidence of record linking the Veteran's current back disability to service or to his right ankle disability.  

Significantly, the only probative medical evidence of record to address a relationship, if any, between the Veteran's current back disability and service or his service-connected right ankle disability, weighs against the claim.  The March 2013 VA orthopedic opinion states that the Veteran's back disability is less likely than not etiologically related to service.  It goes on to state that his back disorder is less likely than not proximately due to or aggravated by his service-connected condition.  The Board finds that the March 2013 VA opinion constitutes probative evidence on the medical nexus questions as it was based on review of the Veteran's documented medical history, assertions and examination.  In addition, the VA examiner noted consideration of the Veteran's contentions.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The examiner provided definitive opinions that were clear and provided reasons and bases for the conclusions rendered.   

Significantly, the Veteran has not has presented or identified any contrary medical opinion or evidence that supports the claim for service connection for a back disability, whether on a direct or secondary basis.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In sum, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply here, and service connection for a back disability is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder, to include PTSD and depression, is related to his period of service.  In the alternative, he contends that it is the result of his service-connected right ankle disability.  

The Veteran's STR's contain no complaint, diagnosis or treatment for psychiatric disorders.  The April 1983 examination for discharge was negative for psychiatric problems, though the Veteran reported that his "nerves were bad."  In April 1983, the Veteran underwent a mental status evaluation in connection with Chapter 13 discharge procedures, and the Veteran was psychiatrically cleared for further administrative processing, with no finding of a psychiatric condition.  

March 2004 VA treatment records show a positive screen for depression;  medication was prescribed and follow-up treatment recommended.  In July 2004, the Veteran was admitted to the VAMC for a suicide attempt via an overdose of prescription medication.  A diagnosis of depression was provided.  The Veteran cited financial problems and a recent diagnosis of HIV.  Substance abuse was noted.

In March 2012, the Veteran was afforded a VA Mental Disorders evaluation, at which time major depressive disorder was diagnosed.  The Veteran reported that he had been seen by mental health in 1983 for marital problems.  However, the examiner noted that the STR's indicate that the Veteran had been seen for an involuntary psychiatric evaluation in April 1983, where no diagnosis was apparently given and he was cleared for administrative action.  The VA psychologist opined that the Veteran's depression was less likely than not related to service, as the record showed that his depression arose in reaction to his 2004 diagnosis of HIV, with no evidence of depressive or anxiety symptoms between his separation from service in 1983 and 2004.  The VA examiner found that the Veteran's depression was not a continuation of "bad nerves" reported during service.  

In June 2014, the Veteran underwent a second VA psychiatric evaluation, at which time major depressive disorder was diagnosed.  The Veteran reported having been depressed since 2000 as a result of numerous problems, including a divorce and the end of his military career.  The examiner stated that she based her current diagnosis of depression on a review of the record, as opposed to the contemporaneous evaluation of the Veteran, finding his current report of onset of symptoms in 2000 and in service to be inconsistent with the VA medical reports of record.  She opined that the Veteran's depression appeared to be the result of his struggle with his (then) recent diagnosis of HIV.  She noted that the Veteran's current report of depression appeared weak and poorly developed.  She stated that the Veteran's current report seemed to be an attempt to link the diagnosis to his period of service, despite the lack of evidence to support it.  The examiner opined that it is less likely than not that the Veteran's depression is due to military service.  

The VA examiner also noted that the Veteran made no reference whatsoever to his ankle in relation to his ability to work or the onset of a depressive disorder.  She concluded that it is less likely than not that his right ankle strain caused his depression or temporarily or permanently aggravated the depression.  

In January 2016, following the Veteran's submission of a claim of entitlement to service connection for PTSD, the Veteran was afforded a VA PTSD disability benefits questionnaire (DBQ).  The examining psychologist concluded that the Veteran did not meet the criteria for PTSD under DSM-5 criteria, and that the only appropriate current psychiatric diagnoses were alcohol use disorder and cocaine use disorder in remission.  She noted that the Veteran reported being abstinent from cocaine for the preceding year, and commended him for it, but stated that he appeared to still be using alcohol, and opined that any current difficulties would be due to that, and his not following the recommendations to maximize his functioning in recovery.

The Board notes that in January 2016, the Joint Services Records Research Center (JSRRC) issued a memorandum documenting its formal finding of a lack of information required to corroborate stressors associated with a PTSD service connection claim.  Specifically, it was noted that the Veteran's military personnel records and STR's contained no evidence of combat service, that the Veteran did not respond to requests for information that would assist in the verification of a PTSD stressor, and that the PTSD examination showed that the Veteran's condition was not related to service.  

PTSD

The threshold question is whether the Veteran has a psychiatric disability, to include PTSD and/or depression.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the Veteran's contention that he suffers from PTSD, but finds that it lacks probative value, as competent medical evidence is required to establish a PTSD diagnosis.  38 C.F.R. § 3.304(f) (2016); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Competent medical evidence means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) (2016).  The Veteran does not possess education or professional experience in mental healthcare.  As the Veteran is not demonstrated to have such expertise, his contention that he has PTSD is not competent and has no probative value to support the necessary element of a current diagnosis of PTSD.  38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that the probative medical evidence of record regarding a diagnosis of PTSD is the January 2016 VA PTSD examination, which found that the Veteran does not have a diagnosis of PTSD.  Also of note is the June 2008 VA primary care screening, which while not a diagnosis, indicated negative markers for PTSD.  There is no medical evidence of record supporting a diagnosis of PTSD, and the Veteran has not identified any outstanding relevant evidence with regard to the question.  Without a finding that the Veteran has a diagnosis of PTSD, service connection for the disorder cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim). 

Depression

With regard to a diagnosis of depression, the Board finds that the evidence of record supports a finding that the Veteran has a competent current diagnosis of depression, as evidenced by VA treatment records from March 2004 and July 2004, and the March 2012 and June 2014 VA examination reports.  The Board finds these medical findings persuasive and finds no basis on which to challenge their competence.  See McClain v. Nicholson, 21Vet. App. 319 (2007).

As discussed above, evidence of the of the current disability's incurrence in or relation to service is an essential element of direct service connection, and here, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for direct service connection as it relates to an acquired psychiatric disorder, to include depression.  The Veteran's STR's are negative for complaints, symptoms or diagnoses of a psychiatric disorder, to include depression.  The conclusion of the mental status evaluation of April 1983, which made no finding of psychiatric disorder, is consistent with the evidence of record.  Depression became manifest many years after service, as documented previously herein.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  However, here the Veteran has not stated that he experienced depressive symptoms prior to 2000, and medical treatment records support the conclusion that depression did not manifest until approximately 2004, many years following service, and there is no competent medical evidence of record to contradict these findings.  The passage of many years between service separation and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Significantly, there is also no medical evidence supporting an etiological relationship between the Veteran's diagnosed depression and service, and the only competent evidence addressing an etiological relationship between the Veteran's psychiatric disorder and service is the VA medical opinions of March 2012 and June 2014, which weigh against the claim.  The Board finds that the March 2012 and June 2014 VA opinions constitute probative evidence on the medical nexus question as they were based on review of the Veteran's documented medical history, assertions and examination.  In addition, the VA examiners noted consideration of the Veteran's contentions.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The examiners provided definitive opinions that were clear and provided reasons and bases for the conclusions rendered.    

As to the contention that the Veteran's acquired psychiatric disorder, to include depression, is the result of or otherwise related to his service-connected right ankle disorder, the record contains no probative evidence of such a connection.  The only medical evidence addressing a relationship, if any, between the two conditions is the June 2014 VA psychiatric opinion, which states that it is less likely than not that the Veteran's right ankle disorder caused his depression or temporarily or permanently aggravated it.  Again, this opinion constitutes probative evidence on the medical nexus question, as it was based on review of the Veteran's documented medical history, assertions and examination, considered the Veteran's contentions, and provided definitive opinions that were clear and provided reasons and bases for the conclusions rendered.  See Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Though the Veteran has asserted that his depression is related to his right ankle disorder, the Board finds that the evidence of record does not support that finding, and his lay opinion as to an etiological connection between his observable symptoms of depression and his right ankle disorder is not competent to establish such a complex medical question, as the Veteran has not been shown to possess the requisite medical expertise to provide such a complex medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Significantly, the only probative medical evidence of record to address a relationship, if any, between the Veteran's current acquired psychiatric disability and service or his service-connected right ankle disability, weighs against the claim.  The Board finds that the June 2014 VA psychiatric opinion constitutes probative evidence on the medical nexus question as it was based on review of the Veteran's documented medical history, assertions and examination.  In addition, the VA examiner noted consideration of the Veteran's contentions.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The examiner provided definitive opinions that were clear and provided reasons and bases for the conclusions rendered.   

Additionally, the Veteran has not has presented or identified any contrary medical opinion or evidence that supports the claim for secondary service connection for an acquired psychiatric disorder, whether on a direct or secondary basis.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In sum, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply here, and service connection for an acquired psychiatric disorder, to include PTSD and depression is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a back disorder, to include as secondary to service-connected right ankle disability is denied.

Service connection for an acquired psychiatric disability, to include PTSD and depression, to include as secondary to service-connected right ankle disability is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


